 REHRIG-PACIFIC COMPANY163Employers Eaton Fruit Co., Wilco Produce Co., H. Tatosian & Com-pany, Colorado River Farms, and L.M. Azhidarian Company,respec-tively, are operated as separate commercial enterprises and not merelyas incidents to or in conjunction with the farming operations of thoseEmployers.Accordingly we find that the employees in thepackingsheds of each of these Employers are "employees" within themeaningof the Act.We find that a question affecting commerce exists concerning therepresentation of employees of each of these Employers within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :We find that all packing shed employees of each of the severalEmployers set forth above in packing sheds of these Employers inthe vicinity of Blythe, California, excluding clerical employees,guards, and supervisors as defined in the Act, constitute separate unitsappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.5. In accordance with our usual practicein seasonal operations ofthis kind, we shall direct that separate elections be held at or aboutthe next approximate seasonal peak6on adate to be determined bythe Regional Director, among the employees in the several appropriateunits who are employed during the payroll period immediately pre-ceding the date of issuance of the notices of election by theRegionalDirector.7[Text of Direction of Election omitted from publication in thisvolume.]6This appears to occur in the latter part of May and June, during the melon pack.7See footnote5, supra.MURIEL H.REHRIG, D/B/A REHRIG-PACIFIC COMPANY'andUNITEDBROTHERHOOD OF CARPENTERS AND: JOINERS OF AMERICA, WOOD-WORKERSLOCAL 530, AFL.Case No. 21-CA-1053.May 19, 1952Decision and OrderOn October 12, 1951, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1), 8 (a) (2), and 8 (a) (5) ofsThe Respondent is designated in the complaint and other pleadings as Rehrig-PacificCompany.The record,however, shows Muriel II.Rehrig, an individual doing business asRehrig-Pacific Company,to be the Respondent herein.We have-so amended all the formalpapers.99 NLRB No. 34. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act, and recommending that the Respondent cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report 2 attached hereto.Thereafter, the Respond-ent filed exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Styles, andPeterson].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and supporting brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the additions and modificationsset forth below.-1.The Trial Examiner found, and we agree, that, by (a) Super-visor Gildart's threat to employee Baca on about January 30 or 31,1951, to shorten the-workweek if the Union successfully organized theplant; (b) Gildart's interrogation of employees on February 2 -con-cerning their union membership and sympathies; and (c) PlantManager Rehrig's promise to the employees on February 22 to establisha profit-sharing plan if the employees repudiated the Union in theBoard election on the following day, the Respondent violated Section8 (a) (1) of the Act. In addition the record shows, as the Trial Exam-iner found, on the basis of Gildart's own testimony that, sometimebetween February 2 and 4, Gildart told Baca and other employees thathe had a plan that would "benefit better the men in the plant, that wecould probably work out something maybe as good or better thanthe union, and at the same time we would be in our own organization." 8This statement contained a promise of benefit if the employees rejectedthe Union and supported an "inside" organization. In these circum-stances,we shall, despite the inadvertence of the Trial Examiner,predicate our finding of a violation of Section 8 (a) (1) on this prom-ise as well.2.The Respondent gave impetus to the formation of an "inside"union almost immediately after the Union's demand for recognitionon January 31, 1951.Early in February, Gildart sought to solicitsupport among the employees for such an organization by the unlaw-ful conduct described above.At about the same time Gildart alsosuggested to the employees that they select representatives from theirranks to meet with him for the purpose of discussing certain layoffs2The Respondent addressed its exceptions solely to the finding of 8 (a) (5).3 It was Baca, not Gildart,as the Trial Exgipiner found,who testified that on theoccasion under discussion Gildart talked about beating the Union to the office.Thistestimony,which we credit,was not disputed by Gildart. REHRIG-PACIFICCOMPANY165contemplatedby the Respondentand forthe purposeof "startingan organization."Shortly before February 7, on companytime andproperty, the employees selected six or seven persons to represent themin the meeting proposed by Gildart.On February 7, these employeerepresentatives met with Gildart in Plant Manager Rehrig's office.Gildart told them of the Respondent's decision to layoff certain em-ployees, and of the reasons therefor.Gildart also discussed with themplansfor "perfecting . . . an inside employees' representationplan."Thereafter, in his preelection speech of February 22, PlantManagerRehrig suggested to the employees that they consult withGildart or Office Manager Kiser regarding the formationof an "in-side'% union.Early in March, following the defeat of the Union in the February23 Boardelection, the Independent was formallyorganized 4 In anelection then called by Gildart, and conducted on company time andproperty, the employees chose four persons employed by the Respond-ent, including Gildart, to head the Independent 5These four individ-uals then decided among themselves upon the specific office in theorganization each was to hold; Gildart thus became the Independent'streasurer.Thereafter, the Respondent delegated to the Independent'sofficers control over the funds established by it to finance thepensionplan arrangement announced by Plant Manager Rehrig on the eveof the election.The Independent has no written constitution or bylaws.Member-ship therein is confined to employees of the Respondent and is auto-matic for those who have spent 90 days in the Respondent's employ;it does not carry with it the obligation to pay membership dues.Sincethe March election, the Independent has not held more than onegeneralmembership meeting.On the basis of all the foregoing, and for the reasons stated in theIntermediate Report, we find; as the Trial Examiner did, that theRespondent dominated and interfered with the formation and admin-istration of the Independent, and contributed financial and other sup-port thereto, in violation of Section 8 (a) (2) of the Act, and therebyinterfered with, restrained, and coerced its employees in violation ofSection 8 (a) (1) of the Act.'At the hearingGildart admitted,as the record makes clear,that the Independentcame into being as the result of a reorganizationof the committeeof employee repre-sentatives created at his instigationin February.Thus, Gildart testified that:Some of them[the employee representatives selected in February]^were leaving andthe formationof the originalofficers wasgetting brokenup and one thing led toanother and the firstthingwe were having another committee[viz., the Independent].In a notice posted by Gildart on a plant blackboard prior to the election of officersin the Independent,the employeeswere advised that the electedofficers would "havesoniethisig to do withthe representation plan [theretofore promotedby Gildart] bywhich employees would be represented in an organization to bargain for them."215233-53-12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.We agree also with the Trial Examiner's finding that the Re-spondent has refused to bargain with the Union within the meaningof Section 8 (a) (5) of the Act.On January 31, 1951, the Union, having been designated by amajority of the employees in the appropriate unit described in- theIntermediate Report, requested recognition by the Respondent.PlantManager Rehrig conceded that the Union represented a majorityof the Respondent's employees, but requested time in which to thinkover the matter of granting it recognition.Three or four days laterthe union representatives again contacted Rehrig, who told them thathe had not yet made up his mind and that he would like additionaltime "to check into the matter."On February 5, the Respondentasked the Union to prove its majority in a Board election. TheUnion thereupon filed a representation petition with the Board.OnFebruary 13, the Respondent gave its consent to an election, which washeld on February 23.The Union lost the election by a vote of 33 to 26,with 2 ballots challenged.On February 28, the Union filed objectionsto the-election, and on March 5, it filed the charge in this proceeding.On May 24 the Regional Director issued a report in which he foundthat Plant Manager Rehrig's preelection speech unlawfully interferedwith the election and he set the election aside.On June 20 theUnion withdrew its representation petition.The Respondent admits that it refused to bargain with the Union,but contends that it did not thereby violate the Act because (a) it hada good faith doubt about the Union's majority status, and (b) it wasunder no obligation to bargain with the Union because of the pendencyof a question concerning representation.To support its claim of a bona fide doubt of the Union's majoritystatus, the Respondent points to the fact that on February 2 it wasadvised by employee Maldonado that a majority of the Respondent'semployees had told him that they were opposed to the Union. Thisincident, however, must be measured against the total congeries offacts.Virtually simultaneously with the Union's initial request forbargaining on January 31, the Respondent, while conceding theUnion's majority, embarked upon a course of conduct which wasplainly calculated to undermine the Union.Thus, on January 30 or31, it threatened the employees with loss of work and wages if theUnion succeeded in organizing the plant.On the very day that Mal-donado made his report, the Respondent conducted a survey of itsemployees, interrogating them as to their desires as to union repre-sentation.On February 3 or 4, after the Maldonado incident, whenthe Union renewed its request for recognition, the Respondent ,didnotraise the majority issue.About this time, it promised benefitsto the employees if they rejected the Union and supported an "inside" REHRIG-PACIFIC COMPANY167union. " The Respondent's request for an election on February 5 wasto encouragethe selection of a number of employee representatives, who becamethe nucleus of the Independent, and dealt with them on February 7concerning employee layoffs.And on February 22, the eve of theelection,itmade a promise of benefit to the employees, conditionedon their rejection of the Union in the election, and again encouragedthe formation of an "inside" organization.Viewed against this backdrop of conduct which we have found tobe violative of the Act, the Maldonado incident is devoid of any con-trolling significance.The Respondent's threats of reprisal, promisesof benefit, and interrogation belie the Respondent's good faith argu-ment and reveal, instead, that the Respondent, when it asked for timeto think over the matter of union recognition, was motivated by adesire to gain time within which to undermine the Union and, avoidits statutory duty to bargain.We therefore find, as did the Trial Examiner, that the Respondent'srefusal to bargain on January 31, its request thereafter for a Boardelection, and its agreement to a consent election were not motivatedby any good faith doubt of the Union's majority.6We conclude there-fore that the Respondent's refusal to bargain in violation of the Actfirst occurred on January 31.As already noted, at the instigation of the Respondent, the Unionfiled a petition herein on February 5, 1951, 5 days after its initialbargaining request.An election ensued which the Union lost andthis representation proceeding was still pending when the chargealleging refusal to bargain was filed.The Respondent argues there-from that this petition raised a question concerning representationwhich precludes any finding of a refusal to bargain during the pend-ency of the petition.We find no merit in the Respondent's position.In the first place, as shown above, the refusal to bargain occurred onJanuary 31, antedating the filing of the petition by 5 days.7Thepetition clearly cannot be given retroactive effect.Secondly,assum-ing that we were to reach the issue raised by the Respondent, it isclear that there never existed any genuine question concerning repre-sentation.Thus, the Respondent initially conceded the Union's ma-jority status in the appropriate unit on January 31, and when itchallenged the Union's majority on February 5, it did so in bad faith,as we have found. As the challenge to the Union's majority was made's unfair labor practice herein, thiscase is plainly distinguishable fromChamberlain Corporation;75 NLRB 1118,andRoanokePublic Warehouse,72NLRB 1281, relied upon by the Respondent.'Cf.Joy Silk Mills. Inc,85 NLRB 1263, enfd. as mod 185 F. 2d 732 (C. A. D, C.) cert,den. 341 U. S. 914;Everett Van Kleeck tt Company,Inc.,88 NLRB 785, enfd 189 F. 2d516 (C. A.2) ;D. H Holmes, Ltd,81 NLRB 753;The M. H Davidson Company, 94NLRB 142. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDin bad faith, no genuine question concerning representation was raisedby that challenge.8We therefore regard the election proceeding asa nullity.9On the basis of all the foregoing, and the entire record, we find, asthe Trial Examiner did, that since January 31, 1951, the Respondenthas refused to bargain with the Union, in violation of Section 8 (a)(5) and 8 (a) (1) of the Act. Like the Trial Examiner, we shallorder it to bargain collectively with the Union upon request 1aOrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Muriel H. Rehrig, d/b/aRehrig-Pacific Company, Los Angeles, California, her agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Brotherhoodof Carpenters and Joiners of America, Woodworkers Local 530, AFL,as the exclusive representative of her employees in the appropriateunit as found in the Intermediate Report.(b) Dominating and interfering with the formation or administra-tion of, or contributing financial or other support to, Rehrig Employ-ees Benefit Group, or any other labor organization of her employees.(c)Recognizing Rehrig Employees Benefit Group, or any successorthereto, as the representative of any of her employees for the purposeof dealing with the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment.9N L. R. B. v National Seal Corporation,127 F. 2d 776(C. A. 2) ; The M. H.DavidsonCompany, supra;Howell Chevrolet Company,95 NLRB 410.°The Respondent argues that a strong analogy exists betweenthe factsof this caseand thoseinJohn DeerePlow Company,82 NLRB 69. Relying on the fact that themajorityfinding of 8 (a) (5) in theJohn Deerecase was vacatedby the FifthCircuitin 187 F.,2d 26, therebyagreeing with the dissent in the case,the Respondent contendsfurther that the TrialExaminer's finding of 8 (a) (5) should be reversed on the authorityof the dissent inJohn Deere.However, as appears fromthe above facts, thatholdingmanifestlyhas no applicabilityhere.Moreover,there are other distinguishing featuresbetween thiscase and the cited case.Here, for example,unlike there,the RespondentconcededtheUnion'smajority status when recognition was requested of it.And inthis case the 8 (a) (5) is based on a claim made by the Union before any representationelection took place,and not, as in theJohn Deerecase,on a new post-electionmajorityimmediately following a representation election the validity of which was in dispute.10To the extent thatthe February 23 election showed a defection in the Union's support,itwas, we find,attributable to the Respondent's unlawful conduct, and therefore cannotserve to bar the usual remedial order issued in cases of thistype.JoySilkMills,Inc., v.N. L. R. B.supra. REHRIG-PACIFIC COMPANY169(d)Giving effect to any and all arrangements or agreements withRehrig Employees Benefit Group.(e)By means of interrogation, threats of reprisal, promises ofbenefit, or in any other manner, interfering with, restraining, or co-ercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist United Brotherhood ofCarpenters and Joiners of America, Woodworkers Local 530, AFL,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the amended Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Brotherhoodof Carpenters and Joiners of America, Woodworkers Local 530,AFL, as the exclusive representative of her employees in the appro-priate unit as found in the Intermediate Report, and embody anyunderstanding reached in a signed agreement.(b)Withdraw and withhold all recognition from, and completelydisestablish,Rehrig Employees Benefit Group, or any successorthereof, as the representative of any of her employees for the purposeof dealing with the Respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment.(c)Post at her place of business in Los Angeles, California, copiesof the notice attached hereto, marked "Appendix A." 11 Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being signed by the Respondent or her repre-sentative, be posted by the Respondent immediately upon receiptthereof and maintained by her for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.33 Inthe event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relations.Board, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that :I WILL bargain collectively, upon request, with UNITED BROTH-ERHOODOF CARPENTERS AND JOINERS OF AMERICA, WOODWORKERSLOCAL 530, AFL, as the exclusive representative of all employeesin the bargaining unit described herein, with respect to rates ofpay, hours of employment, or other conditions of employment,and if an understanding is reached, embody such understandingin a signed agreement.The bargaining unit is :All production and maintenance employees, excluding of-fice and clerical employees, guards, watchmen, professionalemployees, and supervisors as defined in the Act.I WILL NOT question my employees concerning their union mem-bership, sympathies, or activities, threaten them with reprisalsfor engaging in union activities, or penalize them because of theirunion membership or activities.I WILL NOT promise my employees benefits if they repudiateUnited Brotherhood of Carpenters and Joiners of America,Woodworkers Local 530, AFL, or support Rehrig EmployeesBenefit Group.I HEREBY DISESTABLISH Rehrig Employees Benefit Group as therepresentative of any of my employees for the purpose of dealingwith me concerning grievances, labor disputes, wages, rates, ofpay, hours of employment, or other conditions of employment,and I will not recognize it, or any successor thereto, for any ofthe above purposes.I WILL NOT dominate or interfere with the formation or admin-istration of, or contribute financial or other support to, RehrigEmployees Benefit Group, or any otherlabor organization of myemployees.I WILL NOT give effect to any and all arrangementsand agree-ments with Rehrig Employees Benefit Group, or any successorthereto.I WILL NOT in any other manner interfere with, restrain, orcoerce my employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join orassistUnited Broth-erhood of Carpenters and Joiners of America, WoodworkersLocal 530, AFL, or any other organization, to bargain collectively REHRIG-PACIFICCOMPANY171through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) ofthe Act.MURIEL H. REHRIG, doing businessunder the firm name and style ofREHRIG-PACIFIC COMPANY,Employer.Dated ---------------- By -------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed on March 5, 1951,1 by United Brotherhood of Car-penters and Joiners of America, Woodworkers Local 530, herein called theUnion, the General Counsel of the National Labor Relations Board, hereinrespectively called the General Counsel and the Board, issued his complainton June 15, alleging that Muriel 11. Rehrig, doing business under the firmname andstyle of Rehrig-Pacific Company, herein called the Respondent, hadengaged in,and was engaging in, unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7)of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.Copies of the complaint and the charge, together with notice of hearingthereon, were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent (1) since on or about January 31, has failed and refusedto bargain collectively with the Union although the Union previously had beendesignatedand selected the exclusive collectivebargainingrepresentative bythe majority of the Respondent's employees in a certain appropriate unit; and(2) on variousdates in February, by means of certain stated acts and conduct,interferedwith, restrained, and coerced her employees in the exercise of therights guaranteed in Section 7 of the Act.On June 26, the Respondent duly filed an answer admitting certain allegationsof the complaint but denying the commission of the unfair labor practices.Pursuant to notice, a hearing was held on various dates between August 27 andSeptember 13, before the undersigned, the duly designated Trial Examiner.TheRespondent, the Union, and the General Counsel were represented by counsel.On the third day of the hearing (August 29) the Union duly filed an amendedcharge alleging that Rehrig Employees Benefit Group, herein called the Inde-pendent, was existing in violation of the Act.On thesameday (August 29) theIUnless otherwise noted, all dates refer to 1951. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel served upon the Respondent copies of an amended charge andamendment to complaint; served upon the Indepndent copies of the charge, theamended charge, the complaint, and amendment to complaint ; and then movedto amend the complaint to include an allegation that the Respondent formed anddominated the Independent and interfered with its administration.The motionto amend was granted over the objection of the Respondent's counsel.On August 30, the Independent appeared by counsel who requested time toserve and file an answer and to prepare for trial.The Respondent's counsel alsoasked for time to file an answer to the complaint,as amended,and to prepare hiscase to meet the new matter. The undersigned granted the said applications onAugust 30, and continued the hearing until September 10. On the latter datethe hearing proceeded.All parties participated in the hearing and full oppor-tunity was given them to, examine and cross-examine witnesses and to introduceevidence pertinent to the issues.At the conclusion of the taking of the evidence,the General Counsel moved to conform the pleadings to the proof with respect tominor discrepancies.The motion was granted without objection.The under-signed then advised the parties that they might file briefs with him on or beforeSeptember 24.A brief has been received from the Respondent which has beencarefully considered.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTMuriel H. Rehrig, doing business under the firm name and style of Rehrig-Pacific Company, has her plant and principal place of business in Los Angeles,California, where she is engaged in the manufacture, sale, and distribution ofmilk crates.The Respondent annually ships finished products valued at approxi-mately $200,000 to points located outside the State of California.The Respondent concedes,and the undersigned finds, that the Respondent isengaged in commerce,within the meaning ofthe Act.II. THE ORGANIZATIONSINVOLVEDUnited Brotherhood of Carpenters and Joiners of America, Woodworkers Local530, affiliated with American Federation of Labor, and RehrigEmployees BenefitGroup,are labor organizations admitting to membership employees of the Re-spondent.III.THE UNFAIR LABOR PRACTICESA. Formationand dominationof, interferencewith, and support of theIndependent; interference,restraint, and coercion1.The pertinent factsDuring the last week of January,the Union commenced an organizationaldrive among the Respondent's employees which met with such a favorableresponse that by the end of the month, 46 of the 75 production and maintenanceemployees then in the Respondent's employ had signed cards expressly author-izing the Union to represent them for the purposes of collective bargaining.,On January 31 Nick Cordil and Robert McKinzie, two officials of the Union,called upon Houston Rehrig, the Respondent's son and manager of the plant,herein called Rehrig; informed him that the Union represented the majorityof the production and maintenance employees; proffered to him, for inspection REHRIG-PACIFIC COMPANY173and verification, the aforesaid 46 signed authorization cards ; requested recogni-tion of the Union as the collective bargaining agent for the Respondent's produc-tion and maintenance employees ; and requested that collective bargainingnegotiations be commenced.In response to the Union officials' statements and requests Rehrig stated,according to Cordil's credited testimony, that he (Rehrig) had "met with someof the employees and that he knew [the 1'lnion] represented a majority of theemployees," but desired a little time to think matters over before granting theUnion recognition?On February 28 the Union filed objections to conduct affecting the outcome ofthe matter, Cordil and McKinzie went to their offices where Cordil dictated aletter advising the Respondent that the Union represented the majority of theproduction and maintenance employees and requested that a meeting be heldat the Respondent's earliest convenience.The same afternoon (January 31)McKinzie delivered the said letter to Lewis Kiser, the Respondent's son-in-lawand her office and production manager.Several days later, Cordil, McKinzie, and two other officials of the Unioncalled upon Rehrig.After discussion had been had with respect to the Union'sdemand for recognition and the wage scale contained in the contract which theUnion then had with a competitor of the Respondent, Rehrig requested andreceived additional time in order, to quote Rehrig, "to check into the matter."On February 5, after Rehrig was unable to reach McKinzie on the telephone,he admittedly instructed a female clerk in the Respondent's office to telephoneMcKinzie's office "and tell them that we would like to have [a board] electionbecause it appeared to us to be some question about how the men felt in theplant" with respect to being represented by the Union.Pursuant to the aforesaid message, McKinzie, on February 5, filed with theBoard a representation petition. In accordance with the consent election agree-ment entered into by and between the Respondent and the Union on February13, and approved the same day by the Regional Director for the Twenty-firstRegion, an election was conducted under the auspices of the said Regional Di-rector on February 23, among the Respondent's production and maintenanceemployees.The Union lost the election aOn February 28, the Union filed objections to conduct affecting the outcome ofelection.In his report on objections, dated May 24, the Regional Director foundthat the Respondent interfered with the employees' rights toa free and un-trammeled election and ordered the election of February 23 set aside and theresults thereof voided.While Rehrig was seeking and securing time "to check into the matter" ofrecognizing and bargaining with the Union, he and the Respondent's othermanagerialrepresentatives were engaging in steps to destroy the Union's majoritystatus and thus thwart the Union's organizational plans.Thus, on either Jan-uary 30 or 31, but in any event prior to Rehrig's January 31 meeting with Cordiland McKinzie, Richard Gildart 4 called employee Edward Baca into his privateoffice and there interrogatedBacaabout his union activities and sympathies.8Rehrig testified that he declined the offer to inspect the signed cards and stated toCordil and McKinzie,"for the time being I would let the matter rest on the basis thattheir statement was true, that the cards were signed and I wasn't going to take issue with it."Of the 61 valid ballots cast, 26 were cast for the Union,33 against,and 2 werechallenged.Variously referred to in the record as plant superintendent,plant supervisor, andforeman.Contrary to Respondent's contention, the undersigned finds that Gildart is asupervisorwithin the meaning of the Act and therefore his proscribed conduct andactivities.as found herein,are attributableto theRespondent. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegarding this meeting, Baca testified, and the undersigned finds, that Gildart,in the presence of former employee Edward I3inojosa, expressed surprise thathe, "of all people," was the person who brought the Union in the plant ; that inresponse to Gildart's question, "if you are bringing [in] the Union how do youknow the company can stand something like this," he replied that he did notknow; that Gildart then retorted, he should have "come down and [found] out"from Gildart ; that he replied, "to tilt the truth, I didn't bring it down to youbecause it interfered (sic) with you asking whether the company could take itor not. I just thought being the men want more money and they want theUnion, that now we have the chance we might still get the Union in"; and thatthe interview concluded shortly after Gildart remarked. "you know, if theUnion does come in the company won't be able to operate every day, half themen around here will have to work three days, and maybe the only ones workingthe whole week will be the guys on the saws in order to get ahead enough workso we can do it in those three days because the [other] men are faster" workersthan those working on the saws.Regarding a conversation he had with Kiser on February 2, and regardingcertain other events which took place that day, employee Alfred Maldonadotestified, and the undersigned finds, as follows :Q. Now, will you relate the conversation [with Kiser] ?A.... I wanted to tell him (Kiser) that some of the boys in the shopcame up and told me that they didn't want to join the Union ... They toldme they wanted to see if we could get our own union. I didn't know muchabout it and I went up to ask him what could be done to back these boys up.Q.What did he say'?A. He said, "you have to have a majority." I showed him a slip of paperthat I had written some names on and he said there wasn't enough to backme up. I went out to the shook department, the wood department, andasked some of the boys there and all agreed to back me up on it. I put theirnames down and I had about---1 am not sure, but I think I had about 35 or 40of them.Then I went back and showed him the paper and ,he said thatwas enough.Kiser testified, and the undersigned finds, thalvMaldonado told him on February'2,"he had a group of fellows who did not want the Union; some of whom hadsigned cards, some hadn't . . . [and] there was a lot of confusion" among theemployees; that he told Maldonado "I had called the National Labor RelationsBoard asking them to send me information on the percentage of representation,and so forth. . . According to them (NLRB), as I understood it, any groupthey represented had to have a majority"; that Maldonado said, "I have thislist" ; that he glanced at the list and after noting it contained only about 20 or25 names, he said to Maldonado, "I don't think there is much you can do. Youdon't have a majority" ; that Maldonado then left his office, but returned "in afew minutes or in a short period" and said he had secured additional names to thelist, adding that the names of the majority of the employees were on the list ; thatafter he looked at the list he remarked to Maldonado, "It looks to me like theyare all in your handwriting" to which Maldonado replied, "well, I just askedthem and jotted them down. These aren't any signatures, this is just what theyhave told me"; that Maldonado left his office after he said, "Well, I will check,Iwill talk to Mr. Rehrig about it"; that as Maldonado was leaving his officeGildart entered and he told Gildart about his conversation with Maldonado andrequested Gildart to verify the accuracy of Maldonado's assertions; and that REHRIG-PACIFIC COMPANY175Gildart left the office, returned shortly, stated that he had contacted everyone inthe plant, and the majority of the employees were not in favor of the Union.Gildart testified, and the undersigned finds, that after Kiser told him about theemployees if they "wanted the union or didn't want it"; that as soon as "35 orso" employees had informed him that they were not in favor of the Union, hedetermined that the majority of the employees were against the Union ; and thatimmediately after reaching this decision he advised Kiser thereof.Gildart further testified, and the undersigned finds, that about a month priorto the Union's campaign to organize the Respondent's employees, he spoke sep-arately to Rehrig, Kiser, Maldonado, and certain unnamed employees about "aplan" to form a "bargaining organization among the employees" for the purposeof dealing with the Respondent with respect to, among other things, paid holidays,a hospital plan, and a profit-sharing plan in order to "have something that wecould all benefit by and have [as] our own, instead of dealing with anyone else" ;that sometime in the latter part of January or early in February, at his sugges-tion, the employees selected from among themselves, on company time andproperty, six or seven persons to represent the various plant departments ; that onor about February 7, he met with aforesaid selected representatives and discussedwith them the contemplated layoff of seven employees; and that the said sevenemployees were laid off on February J.About 3 or 4 days after the afore-mentioned January 30 or 31 talk betweenBaca and Gildart, the latter told Baca, Coffey, and Telke 6 to quote Gildart'stestimony, which the undersigned credits :...that I had a plan that I thought would benefit better the men inthe plant, that we could probably work out something maybe as good orbetter than the union, and at the same time we would be in our own organi-zation.We would not have to deal or have anything to do with anyoneelse, and we could determine our own activity.Gildart further testified, and the undersigned finds, that during the aforesaidconversation he stated that if the employees selected "the ones that you want"and "tell me when you are ready.we can beat" the Union "to the office."Sometime between the filing of the representation petition on February 5,and the execution of the consent election agreement on February 13, Rehrig be-cause, as be testified, of the terrific drop in production and for the additionalreason that he had been informed by an employee that "the men in the plantwere scared to death of me, they felt I was going to do something terrible tothem because of this fact that these cards had been signed, that a lot of themwere going to lose their jobs and there was just all kinds of rumors running rifethrough the plant," he assembled the employees and told them, in substance,that the employees had the absolute right to join or refrain from joining theUnion, and that the employees' union activities would not be interfered with.On February 22 Rehrig assembled the employees, reminded them of the Boardelection to be held the following day, told them to vote either for or against theUnion as they saw fit, that "McKinzie and his organization were a very hightype of men, that they would represent [you] properly and that [you have]nothing to fear from them," that if the employees selected the Union as theirrepresentative he would deal with it as such, and that the employees' jobs wouldnot be in jeopardy if the Union won the election.After Rehrig made the aforesaid remarks, Telke asked Rehrig, "What aboutthis profit-sharing plan we have been talking about? :Pell the fellows somethingGildart testifiedthat hebelieved Hinojosa also was present. 176DECISIONS OF NATIONALLABOR RELATIONS BOARDabout that." °Thereupon,Rehrig outlined to the employees"an incentive planon a profit-sharing basis whereby the company would take 25 percent of the profitsand that this money would be used in a fund set up on a basis that would beapproved by the government."Rehrig then explained that he did not believethat the entire 25 percent could be paiddirectlyto the men because of certaingovernmental restrictions placed on wages, adding that the money which couldnot.be paiddirectlyto the men would be put Into a pension fund for the benefitof the employees.After Rehrig had concluded the aforesaid remarks, Te]ke asked, "Would thatprofit-sharing plan be put into effect if we vote for the Union?" to which Rehrigreplied, to quote Rehrig's testimony :I don't know exactly the words I used, but they were to the effect that un-doubtedly it couldn't be put into effect that way, that there would have tobe changes made in it and I couldn't foresee what the final result would be.I can't remember the words, but it was enough to make it clear that verylikely the final result wouldn't be the same.Regarding Rehrig's remarks about the establishment of the profit-sharing planif the Union was successful at the polls, Telke testified that Rehrig said in sub-stance "it wasn't up to him, it [would be] out of his hands, or something likethat" ; Kiser testified that Rehrig, after shrugging his shoulders and tossing"his hands aside," stated, in substance, "that would be hardly one that he couldanswer, that it wouldn't exactly be solely in his hands" ; Gildart testified thatRehrig remarked, after shrugging his, shoulders and half smiling, "it would beup to the men, or something to that effect.More or less, 'it is up to you fellows,'was the term he used" ; Baca testified that Rehrig stated, "No, you won't"; em-ployee Frank Marquez testified that Rehrig said that the profit-sharing planwould not be established if the Union won the election because the employeesthen "would be entirely on their own" ; and employee Domingo Delgado testifiedthat Rehrig remarked, "if the Union wins, you are on your own,boys."It Isthus clear, and the undersigned finds, that Rehrig's evasive reply to Telke'squestion, suggestive of a negative reply, was to the effect that the Respondentwould not put into operation the proposed profit-sharing plan if the- employeesdid not repudiate the Union at the polls.The undersigned also finds that Rehrig, in his February 22 speech, suggestedthat the employees consult with Kiser or with Gildart regarding "the formationof an inside Union." 76Admittedly, the only persons connected with the Respondent withwhom Rehrigdiscussed the possibility of instituting a profit-sharing plan were Kiser, Gildart, and Telkeand that the discussions with Gildart and Telke took place in December 1950.7Rehrig was not questionedregardingthis phase of his speech even though Gildart hadpreviously testified as follows :Q. Going back again briefly to Rehrig's speech the day before the election, do yourememberMr. Rehrig stating in the speech, suggesting to the employees that theyget together and contact either Mr. Kiser or yourself in connection with the forma-tion ofan inside Union?A. I believe be mentioned something like that, yes.TrialExaminerMYERS : What'is your-bestrecollection?The WITNESS : Well,it wasmentioned.TrialExaminerMYERS : ByMr. Rehrig?The WITNESS : Yes.And Delgado had previously testified that Rebrig statedduringthe courseof the saidspeech, "you should not be afraid or hesitate to callon Mr.Kiseror Mr. Gildart to go andforma some kind ofa company . . . [I am] willingto try thebonus andgive [you] a tryon it to form a companyof [your] own ; to geta committeeof fourpersons,that it wasbetter for[you] to get together,instead of a Union,because [you are] on[your] own." REHRIG-PACIFICCOMPANY177Gildart testified, and the undersigned finds, that early in March, the Independ-ent was formed and, among other things, the Independent was to deal with theRespondent respecting personnel problems ; that its formation came about afterhe had "Sent out word" and placed on the plant's blackboard a notice that theemployees should select, from among themselves, four persons to head this neworganization ; that the employees selected Maldonado, Carlos Taylor, Hinojosa,and himself ; that the said four named individuals then selected Taylor, presi-dent,Maldonado, vice president, Hinojosa, secretary, and himself, treasurer;that membership in the Independent, which is restricted to employees of theRespondent, is automatic after a person, other than a clerical employee, hadbeen in the Respondent's employ for 90 days ; that the Independent has no con-stitution, no bylaws, nor is a member thereof obligated to pay dues ; that theIndependent had but one general membership meeting since its inception ; thatthe aforesaid March election was held on company time and property ; and thatthe Independent controls that portion of the profit-sharing plan which is notpaid'directlyto the employees but which is deposited in a bank e2.Concluding findingsIt is evident from the credible evidence, as epitomized above, that the Respond-ent permitted the Independent to hold its election and conduct some of itsbusiness on company time and property ; that members thereof were paid by theRespondent for the time spent by them while so engaged ; that the Respondentcontrols the administration of the Independent through Gildart's membershipand officialposition herein and through the retention in her employ of its officersbecause she could unseat any elected officer by discharging him, for the em-ployees are limited in their choice of officers; that no employee is eligible tobecome a member of the Independent until he had been in the Respondent'semploy for at least 90 days ; and that the officers of the Independent wereelected by four persons and not by its members. Finally, since there is no pro-vision for dues or other form of self-financing, the Respondentis in a positionto assure domination over the Independent by subsidizing it.This she hasalready done when she permitted the employees to engage in business of theIndependent on company property and when she paid them for the time so con-sumed.The entire record indicates, and the undersigned finds, that the In-dependent exists and functions only through the Respondent's control, participa-tion, financial support, and sufferance. In short, the Independent was formedand isbeing used by the Respondent as a substitute for collective bargainingand, as such, is a device which has been repeatedly and consistently held by theBoard and the courts to be an unlawful form of labor organizationThe undersigned also finds that the Respondent formed, dominated, and inter-fered with the administration of the Independent, and contributed financial aidand other support to it in violation of Section 8 (a) (2) of the Act, thereby inter-fering with, restraining, and coercing her employees in the exercise of the rightsguaranteedin Section 7 thereof.6 The profit-sharing plan has been in existence since about March 15.However, nomoneys were deposited in the bank until about May or June. The deposited moneys arethe basis of a pension fund.9 SeeN. L. R. B. v. Newport News Shipbuilding & DrydockCo., 308 U. S. 241 ;N. L. R. B.v.Baldwin Locomotive Works,128 F. 2d 39 (C. A.3) ; Bethlehem SteelCo. v. N.L. R. B.,120 F. 2d 641 (App. D. C.) ;Westinghouse Electric & Mfg. v. N. L. R. B.,112 F. 2d 657(C.A. 2) ;Budd MfgCo. Y. N.L. R. B.,138 F. 2d 86 (C. A. 6) ; and N. L.R. B. v. RathPackingCo., 123 F. 2d 684 (C. A. 8).i 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned further finds that (1) by Gildart's threat to Baca on 'orabout January 30 or 31, to shorten the employees' workweek if the Union success-fully organized the plant; 10 (2) by Gildart's interrogation of the employees re-garding their union membership and sympathies;" and (3) by Rehrig's promiseon February 22, to establish a profit-sharing plan for the employees provided.the employees repudiated the Union at the polls on February 23,12 the Respondentinterfered with, restrained, and coerced her employees in violation of Section S(a) (1) of the Act.The fact that in his two speeches to the employees prior to.the election, Rehrig informed the employees that they might, without fear ofdiscrimination or other reprisal, vote for the Union and that in case the Unionwon the election he would, bargain collectively with it, did not expunge, the,effects of Gildart's previous coercive statements and conduct nor his own sub-sequent promises of benefit if the Union lost the election.B. The refusal to bargain collectivelywiththe Union1.The appropriate unitThe complaint alleged that all the production and maintenance employees ofthe Respondent, excluding office and clerical employees, watchmen, guards,professional employees, and supervisors as defined by the Act, constitute a unitappropriate for the purposes of collective bargaining.The answer of the,Respondent neither admitted nor denied the aforesaid allegation.Under thecircumstances, and upon the record as a whole, the undersigned finds that all theproduction and maintenance employees of the Respondent, excluding office andclerical employees, watchmen, guards, professional employees, and supervisors.as defined' by the Act, at all times material herein constituted, and now constitute,a unit appropriate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act, with respect to grievances, rates of pay, wages,hours of employment, and other conditions of employment, and that the saidunit insures to the Respondent's employees the full benefit of their right toself-organization and collective bargaining and otherwise effectuates the policies-of the Act.2.The majority status of the Union in the appropriate unitAt the hearing herein, there was introduced in evidence by the General Counsela list prepared by the Respondent containing the names of all the Respondent'semployees in-the unit hereinabove found appropriate.The list shows that onJanuary 31, 1951, the Respondent had in her employ 75 persons in the said-unit.On behalf of the General Counsel there were offered in evidence 46 signed cards10 SeeH. J. Heinz V. N. L. R. B.,311 U. S. 514; *Medo Photo Supply Corp V. N. L. R. B ,321 U S 678;N. L. R. B v. Vermont American Furniture Corp.,182 F. 2d 842.U SeeH. J. Heinz V. N. L. R. B., supra; N. L. It. B. V. Minnesota Mining & Manufactur-ing Co,179 F. 2d 323 (C. A. 8); N.L. It. B. V. National ProductsCo., 175 F. 2d1 755(C. A. 4);N. L. R B. v. Sewell Mfg. Co.,172 F. 2d 459 (C. A.5) ; Joy Salk Molts, Inc. v.N. L. R. B.,185 F. 2d 732 (C. A. D. C.).19 SeeN. L. R. B v. Wytheville Knotting Mills, Inc.,175 F 2d 238 (C. A3) ; N. L. R. Bv Jahn & Other Engraving Co.,123 F. 2d 589 (C. A7) ; N. L. R B. V. Crown Can Com-pany,138 F.2d 263(C. A. 8).The fact that Rehrig had the profit-sharing plan underconsideration for several months prior to the announcement is irrelevant.The factremains that the plan was announced on the eve of the electionThe time chosen byRehrig to advertisehis bountycouldonly have been intended by him to prevent, as thecourt said inN. L. R. B. v. Christian Boardof Publication,113 F. 2d 678, 681, the"attempts of [the], outside labor organization to appeal to its employees. . .11. SeealsoGate City Cotton Mills,70 NLRB 238, affd. 167 F. 2d 647 (C. A.5) ; MinnesotaMining & Mfg.Co., 81 NLRB 557, affd. 179 F. 2d 323 (C. A. 8) REHRIG-PACIFIC COMPANY179-expressly authorizing the Union to represent the signers thereof for collectivebargaining.The said cards were' then submitted to Respondent's counsel forexamination and to permit him to compare the signatures thereon with the Re-_spondent's records.After inspection and comparison, Respondent's counselstated on the record, "the signatures on the cards are [the] signatures of the,persons who have signed other documents in ItheI possession of" the Respond-entaThe cards were then received in evidence without objection.The undersigned has compared the names appearing on the cards with the listsubmitted by the Respondent and received in evidence and finds that as ofJanuary 31, 1951, 46 employees in the appropriate unit signed cards designatingthe Union as their collective bargaining representative.The undersigned ac-_cordingly finds that on January 31, 1951, and at all times thereafter, the Unionwas the duly designated collective bargaining representative of the Respondent'semployees in the unit found appropriate. Pursuant to Section 9 (a) of the Act,the Union was, therefore, the exclusive representative of all the employees insuch unit for the purposes of collective bargaining in respect to grievances, ritesof pay. wages, hours of employment, and other conditions of employment.In support of its contention that the Union did not represent an uncoereedmajority at all times after 3'anuary 31, the Respondent points to the fact thatMaldonado submitted to Kiser on February 2, a list which appeared to contain thenames of some 35 or 40 employees. Assuming,arguestdo,that "some 35 or 40"-employees had in fact authorized Maldonado to place their names on the list andhad told him that they did not desire to be represented by the Union, that fact,_standing alone, does not rebut or refute the positive evidence that 46 of the then75 employees had, on January 31, authorized the Union to represent them.3.Therefusal to bargainUncontroverted evidence establishes that as of January 31, when the Unionattempted to negotiate with the Respondent on behalf of the production andmaintenance employees, the Union was, in fact, the designated representative.of the majority of the said employees for the purposes of collective bargaining.Under these circumstances, the Respondent's refusal to recognize the Union,was a clear violation of Section 8 (a) (5) of the Act, unless the Respondent at.that time had a bona fide doubt that the Union represented the majority.The Respondent's conduct immediately before and following the Union's requestfor collective bargaining fully reveals the Respondent's want of good faith.Rehrig's and Gildart's actions in embarking upon a campaign to destroy em-,ployee support for the Union through means proscribed by the Act demonstratesthat the refusal to bargain and Rehrig's request for time to consider the demandsof the Union and Rehrig's later request for a Board election were not based uponany desire to resolve a bona fide doubt of the Union's majority.Normally, theBoard does not hold an employer in violation of the Act if he in good faith,questions the union's majority status, and asks to have the matter determined byan election, since that is a conclusive means of establishing the extent of aunion's strength.But as here the Respondent's resort to unfair labor practices,the gravity of which cannot be minimized, reveals, in unmistakable clarity, thatthe Respondent's insistence upon an election was not seriously motivated, butwas actuated by a desire to obtain time within which to dissipate the Union'sunquestioned majority, an end which was accomplished when the Union lost theelection, the Respondent thereby destroyed the efficacy of the very method ithad insisted upon by its refusal to recognize and deal with the Union.The Re-isRespondent's counsel conceded that the card signed Rafael Barron Ruiz td be the cardof employee Rafael Barron Ruiz de Velasco 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's conduct on and after January 31, thus clearly supports a finding thatRehrig's request for an election was solely for the purpose of delay and topermit an effectual destruction of the Union's majority.Under these circum- -stances, the Respondent "has trangressed the bounds of permissible conduct toa sufficient extent to permit [a conclusion] that [her] refusal to bargain was ill-intentioned as [her] other actions.""Upon the entire record in the case, the undersigned finds that on January 31,1951, and at all times thereafter, the Respondent failed and refused to bargaincollectively with the Union as the duly designated representative of a majorityof her employees in the unit hereinabove found appropriate in violation of Sec-tion 8 (a) (5) of the Act, thereby interfering with, restraining, and coercingher employees in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to constituteunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,violative of Section 8 (a) (1), (2), and (5) of the Act, it will be recommendedthat she cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent formed, dominated, interfered with theadministration of and contributed financial and other support to, the Independ-ent, the undersigned will recommend, because the existence of the Independentand its recognition of it by the Respondent constitute a continuing obstacle tothe employees' rights guaranteed by the Act, that the Respondent withdraw andwithhold all recognition from the Independent as the representative of any of theRespondent's employees for the purpose of dealing with the Respondentconcern-ing grievances, labor disputes, wages, rates of pay, hours of employment andother conditions of employment, and to completely disestablishitas suchrepresentative.Having found that the Respondent agreed to permit the Independent to admin-ister a certain portion of the funds derived from the profit-sharing plan estab-lished by the Respondent for the employees' benefit, which arrangement is one ofthe means whereby the Respondent has utilized the unlawfully formed, domi-nated, and supported Independent to frustrate self-organization and to defeatgenuine collective bargaining by the employees, the undersigned will recommendthat the Respondent cease and desist from giving effect to said arrangement orto any like arrangement. Nothing herein shall be taken to require the Respond-ent tovary the terms of the profit-sharing plan hereto established by theRespondent.Having found that the Respondent has refused to bargain collectively with theUnion as the representative of the majority of the employees in an appropriate14 Joy Silk Mills, Inc. V.N. L. R. B.,185 F. 2d 732, 734 (C. A. D. C.). See alsoFrankBros. v. N. L. R. B.,321 F. 2d 702;N. L. R. B. v. ConsolidatedMachine ToolCo., Inc.,163 F. 2d 373 (C. A.2) ; N. L. R. B. v. FederbushCo.,Inc.,121 F. 2d 954 (C. A. 2) ;N. L. R. B.v.Morris P. Kirk&Son,151 F. 2d 490(C. A. 9). REHRIG-PACIFIC COMPANY181unit, the undersigned will recommend that the Respondent, upon request, bargaincollectively with the Union as the exclusive statutory representative of all theemployees in the unit herein found appropriate, and if an agreement is reached,embody such understanding in a signed agreement.The scope of the Respondent's illegal conduct discloses a purpose to defeatself-organization among its employees. It sought to coerce them in the exerciseof the rights guaranteed them by the Act by, among other things, refusing tobargain collectively with the statutory representative of its employees and byforming, dominating, and interfering with the administration of the Independent.Such conduct, which is specifically violative of Section 8 (a) (1), (2), and (5) ofthe Act, reflects a determination generally to interfere with, coerce, and restrainits employees in the exercise of the right to self-organization, to form, join, orassist labor organizations to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, and presents a ready and effectivemans, of destroying self-organization among its employees.Because of theRespondent's unlawful conduct and since there appears to be an underlyingattitude of opposition on the part of the Respondent to the purposes of the Actwhich is to protect the rights of employees generally," the undersigned is con-vinced that if the Respondent is not restrained from committing such conduct,the danger of their commission in the future is to be anticipated from the Re-spondent's past conduct, and the policies of the Act thereby will be defeated.In order, therefore, to make effective the interdependent guarantees of Section 7of the Act, to prevent a recurrence of unfair labor practices, and thereby minimizeindustrial strife which burdens and obstructs commerce, and thus effectuate thepolicies, the undersigned will recommend that the Respondent cease and desistfrom in any manner infringing upon the rights guaranteed in Section 7 of theAct.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Brotherhood of Carpenters and Joiners of America, WoodworkersLocal 530, affiliated with American Federation of Labor, and Rehrig EmployeesBenefit Group, are labor organizations, within the meaning of Section 2 (5) ofthe Act.2.All the Respondent's production and maintenance employees, excludingoffice and clerical employees, watchmen, guards, professional employees, andsupervisors as defined by the Act, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of the Act.3.United Brotherhood of Carpenters and Joiners of America, WoodworkersLocal 530, affiliated with American Federation of Labor, was on January 31,1951, and at all times thereafter has been, the exclusive representative of allthe employees in such unit for the purposes of collective bargaining, within themeaning of Section 9 (a) of the Act.4.By refusing on January 31, 1951, and thereafter, to bargain collectivelywith United Brotherhood of Carpenters and Joiners of America, WoodworkersLocal 530, affiliated with American Federation of Labor, as the exclusive repre-sentative of all the employees in the appropriate unit the Respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (a)(5) of the Act.16 SeeMay Department Stores v. N. L. B. B.,326 U. S. 376.215233-53-13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By the said refusal the Respondent interfered with, restrained, and coercedher employees in the exercise of the rights guaranteed in Section 7 of the Act,and thereby engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (a) (1) of the Act.6.By forming, dominating, and interfering with the administration of theRehrig Employees Benefit Group, and by contributing financial and other supportto it, the Respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (a) (2) of the Act.7.By interrogating her employees regarding their union memberships andsympathies, by threatening the employees with reprisal if they became or re-mained members of the Union, by promising benefits if the employees repudiatedthe Union, and by otherwise interfering with, restraining, and coercing her, em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, the Re-spondent has engaged in, and is engaging in, unfair labor practices, within 'themeaning of Section 8 (a) (1) of the Act.'8.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from' publication in this volume.]MID-CONTINENT PETROLEUM ` CORPORATIONandTEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS, LOCAL UNION No. 144, A. F. L.Case No. 35-CA--81: `May 19,195-2Decision and OrderSTATEMENT OF THE CASEUpon a charge filed on July 9, 1951, by Teamsters, Chauffeurs,Warehousemen and Helpers, Local Union No. 144, A. F. L., hereincalled the Union, the General Counsel of the National Labor RelationsBoard, herein called respectively the General Counsel and the Board,by the Regional Director for the Ninth ,Region (Cincinnati, Ohio),issued a complaint dated February 13, 1952, against Mid-ContinentPetroleum Corporation, herein called the Respondent, alleging thatthe Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1)and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, herein called the Act. . Copies of the charge, com-plaint, and notice of hearing, were duly served upon the Respondentand the Union.With respect to the unfair labor practices, the complaint allegedin substance that the Respondent (1) on and since May 14, 1951, hascontinuously failed and refused to bargain with the Union, and haswithdrawn recognition from the Union, as the exclusive representa-tive of its employees in an appropriate unit, although the Union99 NLRB No. 40.